
	

113 HR 1515 IH: 21st Century Global Health Technology Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1515
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Sires (for
			 himself and Mr. Diaz-Balart)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to codify the
		  cooperative agreement, known as the Health Technologies program, under which
		  the United States Agency for International Development supports the development
		  of technologies for global health, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Global Health Technology
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Research and development is a critical
			 component of United States leadership in global health. Research and innovation
			 can help to break the cycle of aid dependency by providing sustainable
			 solutions to long-term problems. Research and development for global health is
			 crucial for meeting new and emerging challenges, creating efficiencies,
			 strengthening health systems, shifting tasks and strengthening workforces, and
			 increasing access to health services for the most vulnerable. Research suggests
			 that advances in health and medical technologies have been the major drivers
			 behind massive improvements in health worldwide over the past century,
			 resulting in an average increase in life expectancies of 21 years in low- and
			 middle-income countries between 1960 and 2002. Additionally, new health
			 technologies have a high return on investment. For example, it is estimated
			 that a new meningitis A vaccine developed in collaboration with the United
			 States Agency for International Development (USAID), the Centers for Disease
			 Control and Prevention (CDC), the National Institutes of Health (NIH), and the
			 Food and Drug Administration (FDA), will save $570,000,000 over the next decade
			 in costs that would otherwise be incurred for emergency vaccination campaigns,
			 freeing much needed resources for use elsewhere in overstretched health
			 systems.
			(2)Five Federal agencies—NIH, USAID, the
			 Department of Defense, CDC, and FDA—provide significant contributions each year
			 to global health research and development. The United States Government is
			 supporting the development of 200—55 percent—of the 365 products in the global
			 pipeline of products for neglected and poverty-related diseases.
			(3)This commitment from the United States
			 Government and its Federal agencies has led to a remarkable increase in global
			 health products. Forty-five new health tools were registered between 2000 and
			 2010, and the United States Government was involved in 24, or 53 percent, of
			 these new global health products in the last decade including 6 drugs for
			 malaria, 2 vaccines for pneumonia, 6 diagnostics for tuberculosis, and 2 drugs
			 for leishmaniasis.
			(4)United States investments have enabled
			 tremendous progress in the introduction of new technologies for global health;
			 however, gaps exist in bringing certain technologies through the development
			 process and rapidly scaling them up in the field. Better coordination is needed
			 between Federal agencies to align research strategies, identify and address
			 gaps in product development activity and move products efficiently along the
			 research-to-introduction continuum.
			(5)Infectious diseases disproportionately
			 impact populations in low-income nations across Latin America, sub-Saharan
			 Africa, and Asia. However, even in the United States, poor and vulnerable
			 communities are at much greater risk for contracting diseases usually
			 considered to be diseases of the developing world. For example, cases of Chagas
			 disease, which is found throughout Latin America, and dengue fever, endemic to
			 Mexico and Central America, have been detected in southern States along the
			 United States border with Mexico, in communities where poverty rates are
			 high.
			(6)In collaboration
			 with the World Health Organization (WHO) and its member states, the United
			 States is a leading participant in discussions to improve coordination and
			 financing of global health research and development. This process will
			 establish mechanisms to map research needs, identify resource gaps, and set
			 priorities to ensure that the most crucial global health products are developed
			 and delivered for maximum global health impact.
			(7)Because of its presence in the field, USAID
			 is uniquely placed to assess local health conditions, then partner with public
			 and private stakeholders to ensure the development and timely introduction and
			 scale-up of tools that are culturally acceptable, address serious and
			 all-too-common health problems, and contribute to the strengthening of health
			 systems. In a recent report to Congress, USAID calls health research
			 integral to its ability to achieve its health and
			 development objectives worldwide and states that innovation through
			 research allows the agency to develop and introduce affordable health
			 products and practices and contribute to policies appropriate for addressing
			 health-related concerns in the developing world. The elevation of the
			 Office of Science and Technology would assist USAID in achieving its global
			 health and development goals. In 2011, USAID outlined a 5-year health research
			 strategy: Report to Congress: Health-Related Research and Development
			 Activities at USAID (HRRD), May 2011, with a timeline through 2010.
			 This strategy is an important source of information on USAID’s programs for
			 global health product development and is an effective tool for measuring
			 expected results from 2011 through 2015. The strategy does not articulate
			 USAID’s investments and programming for research and development in several
			 critical areas such as—
				(A)new tools to
			 diagnose, prevent and treat neglected tropical diseases;
				(B)biomedical
			 products, technologies and devices for conditions and diseases impacting
			 maternal health, newborns, and children, including research for vaccines for
			 the leading causes of death in children; and
				(C)new tuberculosis
			 vaccines.
				(8)Congress notes the interrelated initiatives
			 that USAID has taken to advance science, technology, and innovation for
			 development, including the Grand Development Challenges, the Innovation Fund,
			 Higher Education Science Network, the Development Lab, and the Innovation
			 Fellowship.
			(9)Research and development at USAID—
				(A)facilitates
			 public-private collaboration in the development of global health
			 technologies;
				(B)leverages public
			 and private sector support for early stage research and development of health
			 technologies to encourage private sector investment in late-stage technology
			 development and product introduction in developing countries;
				(C)benefits the
			 United States economy by investing in the growing United States global health
			 technology sector, which—
					(i)provides skilled jobs for American workers
			 for example, 64 cents of every United States dollar invested in global health
			 research benefits United States-based researchers;
					(ii)creates
			 opportunities for United States businesses in the development and production of
			 new technologies; and
					(iii)enhances United
			 States competitiveness in the increasingly technological and knowledge-based
			 global economy; and
					(D)enhances United
			 States national security by—
					(i)reducing the risk
			 of pandemic disease; and
					(ii)contributing to
			 economic development and stability in developing countries.
					(10)Investments by the United States in
			 affordable, appropriate health technologies, such as medical devices for
			 maternal, newborn, and child care; new vaccines; new vaccine technologies and
			 delivery tools; safe injection devices; diagnostic tests for infectious
			 diseases; new tools for water, sanitation, and nutrition; multipurpose
			 prevention technologies; information systems and mobile health and information
			 systems; and innovative disease prevention strategies—
				(A)reduce the risk of
			 disease transmission;
				(B)accelerate access
			 to life-saving global health interventions for the world’s poor;
				(C)reduce the burden
			 on local health systems; and
				(D)have been found by
			 the United States Government and WHO to result in significant cost savings for
			 development assistance funds.
				(11)Where markets fail, public-private
			 partnerships are an effective way to develop, introduce and scale up new health
			 technologies. Product development partnerships (PDPs) are one model of public
			 private partnership that is successfully accelerating research to benefit the
			 developing world. PDPs are non-profit, nongovernmental entities that work to
			 accelerate the development of new tools to fight diseases in resource-poor
			 settings. Typically, PDPs manage resources and partnerships from across public,
			 private, and philanthropic sectors to drive the development of a full pipeline
			 of potential new products that could save and improve lives in the developing
			 world. USAID has played a significant role in advancing the PDP model through
			 its financial support. Over the past decade, the achievements of PDPs have
			 become increasingly successful at advancing new products through the
			 development pipeline towards registration, product introduction, and
			 use.
			(12)USAID supports research and introduction
			 activities along a research-to-use continuum including—
				(A)evidence reviews and health assessments in
			 developing countries; and
				(B)the development, testing, adaptation, and
			 introduction of appropriate products and interventions within the context of
			 strengthening health systems.
				(13)A Center for Accelerating Innovation and
			 Impact has been established at USAID to address technical, supply and policy
			 barriers in the development, introduction and scale-up of new products and
			 technologies for global health. For diseases and conditions where market forces
			 have proven insufficient to generate and rapidly deliver new technologies, the
			 Center promotes and reinforces solutions to overcome obstacles such as
			 regulatory inefficiencies in developing countries, limited user demand, gaps in
			 market data and supply chain hurdles. The Center also catalyzes partnerships
			 with the public and private sectors to develop and rapidly deploy new
			 products.
			(14)Through a cooperative agreement, known as
			 the Health Technologies program, USAID supports the development of technologies
			 that—
				(A)maximize the
			 limited resources available for global health; and
				(B)ensure that
			 products and medicines developed for use in low-resource settings reach the
			 people that need such products and medicines.
				Through the
			 Health Technologies program, 85 technologies have been invented, designed,
			 developed or co-developed and more than 100 private-sector collaborators have
			 been involved in the Health Technologies program, matching USAID dollars at
			 least two to one. Over its 25-year history, more than 95 private-sector
			 collaborators have been involved in the Health Technologies program, matching
			 USAID dollars two to one.(15)USAID’s research and development is
			 complementary to the work of other agencies.
			3.PurposesThe purpose of this Act is to acknowledge
			 USAID’s role in product development, introduction and scale-up of new global
			 health tools and authorize USAID’s Health Technologies program, in effect as of
			 the date of the enactment of this Act, under which the United States Agency for
			 International Development supports the development of technologies for global
			 health to—
			(1)improve global
			 health;
			(2)reduce maternal,
			 newborn, and child mortality rates;
			(3)reverse the
			 incidence of HIV/AIDS, malaria, tuberculosis, and other infectious
			 diseases;
			(4)reduce the burden
			 of chronic diseases;
			(5)overcome technical, supply and policy
			 hurdles to product introduction and scale-up; and
			(6)support research and development that is
			 consistent with a global development strategy and other related strategies
			 developed by USAID.
			4.Codification of
			 Health Technologies programSection 107 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151e) is amended by adding at the end the following:
			
				(c)Health
				technologies program(1)There is established in
				the United States Agency for International Development (USAID) a health
				technologies program (referred to in this subsection as the
				program).
					(2)The program shall develop, advance,
				and introduce affordable, available, and appropriate and primarily late-stage
				technologies specifically designed to—
						(A)improve the health and nutrition of
				populations in developing countries;
						(B)reduce maternal, newborn, and child
				mortality in such countries; and
						(C)improve the diagnosis, prevention, and
				reduction of disease, especially HIV/AIDS, malaria, tuberculosis, and other
				infectious diseases, in such countries.
						(3)The program shall be carried out
				under a cooperative agreement between USAID and one or more institutions with a
				successful record of—
						(A)advancing the technologies described
				in paragraph (2); and
						(B)integrating practical field experience
				into the research and development process in order to introduce the most
				appropriate technologies.
						(4)The provisions of this subsection codify
				the cooperative agreement, known as the Health Technologies program, in effect
				as of the date of the enactment of this subsection, under which USAID supports
				the development of technologies for global health. The provisions of this
				subsection do not establish a new cooperative agreement or program for such
				purposes.
					(d)Action
				plansThe Administrator of
				the United States Agency for International Development (USAID) shall establish
				and implement action plans to incorporate global health research and product
				development within each of the global health and development programs, with
				support from coordinating agencies, and shall establish metrics to measure
				progress. In implementing the action plans, the Administrator shall consider
				all options, including the use of public private partnerships.
				(e)Priority global
				health interventionsThe
				Center for Accelerating Innovation and Impact of the United States Agency for
				International Development shall continue its work to speed the development,
				introduction, and scale-up of priority global health
				interventions.
				.
		5.Report on
			 research and development activities at USAID
			(a)In
			 generalThe Administrator of
			 the United States Agency for International Development (referred to in this
			 section as USAID) shall submit to Congress an annual report on
			 research and development activities at USAID.
			(b)Matters To be
			 includedThe report required by subsection (b) shall
			 describe—
				(1)updates on the implementation of its
			 strategy for using research funds to stimulate the development and introduction
			 of products in each of its global health and development programs;
				(2)USAID’s
			 collaborations and coordination with other Federal departments and agencies in
			 support of translational and applied global health research and
			 development;
				(3)its investments
			 for the fiscal year in science, technology, and innovation;
				(4)how these
			 technologies and research products complement the work being done by other
			 Federal departments and agencies, if applicable; and
				(5)technologies and
			 research products that have been introduced into field trials or use.
				(c)ConsultationThe Administrator of USAID shall consult on
			 an annual basis with the heads of other Federal departments and agencies to
			 improve alignment of USAID’s health-related research strategy with other
			 similar agency strategies, with the intent of working towards a
			 whole-of-government strategy for global health research and development.
			
